UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JUSTO ENRIQUE INGA, on behalf of himself and
others similarly situated,

                               Plaintiff,
                                                           CIVIL ACTION NO.: 20 Civ. 909 (ALC) (SLC)
       -v-


                                                                               ORDER
NESMA FOOD CORP. d/b/a BIG ARC CHICKEN, et
al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       During a telephone conference with the Court on October 6, 2020, the Court instructed

Joey Tsai, Esq., Defendants’ former counsel, to serve on Defendants a copy of the Court’s order

granting Tsai’s motion to withdraw (ECF No. 31) (the “Withdrawal Order”). While the Court has

no reason to doubt that Tsai did so, no proof of such service appears on the record.

       Accordingly, by Friday, July 16, 2021, Tsai shall file a certificate of service reflecting service

on Defendants of the Withdrawal Order and this Order. In addition, by Friday, July 30, 2021,

Defendants shall have one final opportunity to notify the Court whether new counsel will be

appearing on their behalf. The Court reminds Defendants that, by law, corporations cannot

proceed pro se, Jacobs v. Pat. Enf’t Fund, Inc., 230 F.3d 565, 568 (2d Cir. 2000), and that failure

to appear through counsel could result in entry of default judgment.

       The Court again reminds Defendants that the failure to respond to this Order may lead to

the entry of a certificate of default and default judgment against them.
Dated:   New York, New York
         July 9, 2021



                                        SO ORDERED.



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
